Citation Nr: 0528498	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  96-05 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under provisions of 
38 U.S.C.A. § 1151 for a leg disability resulting from 
medical treatment provided by VA on February 28, 1994.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a urinary condition resulting from 
medical treatment provided by VA on February 28, 1994.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to October 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was remanded by the Board 
in October 2003 for further development.

The Board's October 2003 remand referred to the RO the issue 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for back condition resulting from medical 
treatment or evaluation provided by VA in February 1994.  The 
referral was based on statements made by the veteran during 
the July 1996 hearing and a written statement provided by the 
veteran in September 1997.  It does not appear that any 
action was taken with regard to the back issue.  Accordingly 
it is once again referred to the RO for appropriate action. 

The veteran also initiated an appeal as to a claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nervous condition resulting from 
medical treatment or evaluation provided by VA in February 
1994.  That issue was granted in a January 2005 rating 
decision.  As that decision is considered a full grant of the 
benefit sought, it will not be addressed herein.  




FINDINGS OF FACT

1.  On February 28, 1994, the veteran underwent a cystoscopy 
and dilation and the rectum was perforated.  

2.  The veteran suffered no additional leg or urinary 
disability as the result of February 28, 1994, treatment by 
VA personnel.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a leg disability claimed to be the result of 
Department of Veterans Affairs (VA) treatment on February 28, 
1994, have not been met.  38 U.S.C.A. §§ 1151, 5107(a) (West 
1991); 38 C.F.R. § 3.358 (1994)

2.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a urinary condition claimed to be the result of 
Department of Veterans Affairs (VA) surgical treatment on 
February 28, 1994, have not been met.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991); 38 C.F.R. § 3.358 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With regard to 38 U.S.C.A. § 1151, that provision has been 
amended since 1994, when the veteran filed his claim for 
benefits.  However, the amendments were made applicable only 
to claims filed on or after October 1, 1997. See, e.g., Jones 
v. West, 12 Vet. App. 460, 463 (1999).  Claims filed prior to 
October 1, 1997, as here, are to be adjudicated under the law 
as it existed previously.  See VAOPGCPREC 40-97 (Dec. 31, 
1997).  The version of § 1151 in effect when the appellant 
filed his claim provided, in pertinent part:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury . 
. . as the result of hospitalization, 
medical or surgical treatment . . . and 
such injury . . . results in additional 
disability to . . . such veteran, 
disability . . . compensation . . . shall 
be awarded in the same manner as if such 
disability . . . were service-connected.

38 U.S.C.A. § 1151 (West 1991).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  The Gardner decision was subsequently affirmed by 
the Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993).  That decision was likewise appealed, and in 
December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower Courts' decisions in Brown v. 
Gardner, 115 S. Ct. 552 (1994).  The Supreme Court has found 
that the statutory language of 38 U.S.C.A. § 1151 simply 
requires a causal connection between the claimed injury and 
any alleged or resulting disability.

Thereafter, the Secretary of the Department of Veterans 
Affairs sought an opinion from the Attorney General of the 
United States as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  The requested 
opinion was received from the Department of Justice's Office 
of Legal Counsel on January 20, 1995.  On March 16, 1995, 
amended VA regulations were published to conform to the 
Supreme Court's decision.  Those regulations were 
subsequently revised, and on October 1, 1997, there became 
effective new regulations governing the adjudication of 
claims for benefits under 38 U.S.C.A. § 1151.  However, on 
January 8, 1999, those "new" regulations were rescinded.  
The regulations were again revised, and on September 2, 2004, 
the new regulations became effective.  See Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46426 (Aug. 
3, 2004) (codified at 38 C.F.R. § 3.358).  

Compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the injury, or 
aggravation thereof, from VA hospitalization or medical or 
surgical treatment or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is a 
certain or near certain result of VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  See Additional Disability or Death Due 
to Hospital Care, Medical or Surgical Treatment, Examination, 
Training and Rehabilitation Services, or Compensated Work 
Therapy Program, 69 Fed. Reg. 46426 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.358).  

The appellant seeks disability compensation for leg and 
urinary disabilities, which he contends were a result of VA 
treatment performed on February 28, 1994.  On that date, the 
veteran underwent a cystoscopy and dilation, and the rectum 
was perforated.  The procedure was performed in response to 
the veteran's urinary complaints of decreased stream, 
straining, and dribbling.  Earlier that month, on February 2, 
1994, the veteran had undergone a radical retropubic 
prostatectomy to treat prostate cancer.

Immediately following the procedure, the veteran was 
hospitalized for treatment of the rectal perforation.  Due to 
difficulties tolerating and ingesting his diet and 
alterations in nutrition, the veteran remained hospitalized 
until early April 1994.  At discharge, he was described as 
"asymptomatic."  An April 1994 urethrocystogram was grossly 
normal.  



Leg disability

During his July 1996 RO hearing, the veteran reported his 
belief that the anesthetic he had received during the 
procedure affected his legs in that he suddenly fell down 
when he walked after the procedure.  VA treatment records in 
the years following the February 28, 1994 procedure include a 
July 1996 record noted complaints of back pain projecting to 
the left lower extremity.

The preponderance of the evidence is against the veteran's 
claim.  In the present case, a review of the record fails to 
disclose any evidence that the veteran has a current leg 
disability, let alone a leg disability as a result of 
treatment at the hands of VA medical personnel on February 
28, 1994.  Pursuant to the Board's October 2003 remand, the 
veteran underwent a VA examination in May 2004.  The examiner 
was specifically asked to address the current nature and 
etiology of any leg condition, as well as whether any 
diagnosed leg disability was the result of VA treatment on 
February 28, 1994.  The May 2004 examiner concluded "[n]o 
lower extremity condition found."  The examiner also noted 
that the veteran had adequate joint stability, sensation, 
proprioception, and muscle strength in the lower extremities.

Only the veteran, and no medical professional, claims current 
lower extremity disability.  The veteran, as a lay person, is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992).  In the absence of proof of 
a present disability, entitlement to compensation under 
38 U.S.C.A. § 1151 cannot be granted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Even if the evidence of record 
were to show a lower extremity disability, which it does not, 
the current evidence includes no competent medical opinion 
relating any lower extremity problems to VA treatment on 
February 28, 1994.  

Accordingly, as there is no competent evidence of a current 
lower extremity disability, the claim must be denied.  

Urinary disability 

During his July 1996 RO hearing, the veteran reported that he 
had urinary incontinence and that he had urinary obstructions 
frequently after the February 28, 1994, procedure.  VA 
treatment records in the years following the procedure 
indicate continued urinary complaints including post-voiding 
leakage, dysuria, and incontinence.  

The preponderance of the evidence is against the claim as a 
review of the record fails to disclose any evidence that the 
veteran incurred any additional urinary disability as a 
result of the procedure on February 28, 1994.  

There is no indication in the record, other than the 
veteran's contentions, that his current urinary problems were 
in any way the result of care (or the lack thereof) on the 
part of VA medical personnel.  Rather, the records show that 
the veteran had urinary complaints prior to the February 28, 
1994, procedure and that the veteran's urinary incontinence 
is a result of his February 2, 1994, radical retropubic 
prostatectomy and not the February 28, 1994, cystoscopy and 
dilation.

The only competent evidence of record which addresses the 
etiology of the veteran's current urinary disability is the 
May 2004 VA examination report.  As noted above, as the 
veteran is a layperson, not a medical professional, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  The opinion of the May 2004 VA 
examiner is extremely probative as his opinion was provided 
after a review of the medical records and the claims folder.  
The examiner diagnosed urinary incontinence secondary to the 
radical prostatectomy for cancer of the prostate.  The 
examiner concluded that "[t]he urethro-colonic fistula 
suffered in 2/28/94 is an unusual event but it can happen 
during a cystoscopy if the urethra is too tight, however this 
complication was managed adequately and is not related to 
present incontinence of urine."

Accordingly, as the only competent evidence which addresses a 
relationship between current urinary complaints and the 
February 28, 1994, procedure is against the claim, the claim 
must be denied.  

Veterans Claims Assistance Act (VCAA) 

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant (veteran) about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The veteran was provided proper VCAA notice with respect to 
this case.  The statement of the case and supplemental 
statements of the case provided him with the applicable 
regulations pertaining to the VCAA and also provided him with 
the revised regulations pertaining to 38 U.S.C.A. §  1151 
claims.  The veteran was provided with several VCAA letters, 
including letters dated in April 2002 and April 2004 which 
addressed all four elements of VCAA notice.  In Pelegrini the 
Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

With respect to VA's duty to assist, VA has developed service 
medical records, VA treatment records and VA examinations 
with medical opinions.  The veteran has provided written 
statements, VA medical records, and testimony at a personal 
hearing.  The veteran has not identified any additional 
pertinent evidence.  The Board is not aware of a basis for 
speculating that relevant evidence exists that VA has not 
obtained or attempted to obtain.  Thus, as sufficient data 
exists to address the merits of the claims, the Board 
concludes that the VA has adequately fulfilled its statutory 
duty to assist the veteran in the development of the claims.  
In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  


ORDER

The claims for entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for a leg disability and a 
urinary condition claimed to be the result of Department of 
Veterans Affairs (VA) treatment on February 28, 1994, are 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


